t c no united_states tax_court zipora klein petitioner v commissioner of internal revenue respondent samuel klein petitioner v commissioner of internal revenue respondent docket nos 24595-15l 24596-15l filed date ps a married couple pleaded guilty to violating sec_7206 by filing a false return for ps agreed to make full resti- tution for the losses caused by their underreporting of income for at the sentencing the government presented a federal tax-loss calculation of dollar_figure for those years adopting it the district_court ordered ps to pay that sum as restitution to the irs ps eventually paid the full amount of restitution along with all appli- cable title statutory additions and the government released the title lien that had accompanied the restitution order relying on sec_6201 r later assessed against ps not only the dollar_figure of restitution they had been ordered to pay but also underpayment interest under sec_6601 and additions to tax under sec_6651 when ps did not pay the latter amounts r began collection action filing notices of federal_tax_lien following a cdp hearing ps timely petitioned this court r con- tends that he can assess and collect interest and additions to tax on the restitution amount under sec_6201 which authorizes him to assess and collect restitution as if such amount were such tax held sec_6201 does not authorize r to add under- payment interest or failure-to-pay additions to tax to a title resti- tution award and r may not assess or collect from ps underpayment interest or additions to tax without first determining their civil tax lia- bilities mark m hathaway for petitioners carolyn a schenck michael k park and halvor r melom for respondent opinion lauber judge in these consolidated collection_due_process cdp cases petitioners seek review pursuant to sec_6320 and sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold notices of federal_tax_lien nftl filing the cases present a question of first 1unless otherwise indicated all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar impression in this court whether the irs may assess and collect interest and additions to tax on amounts assessed under sec_6201 that provision authorizes the secretary following a taxpayer’s criminal conviction for failure to pay any_tax imposed by title_26 to assess and collect the amount of restitution ordered by the sentencing court in the same manner as if such amount were such tax petitioners have fully paid the restitution ordered by the sentencing court the only amounts remaining in dispute are the interest and additions to tax sub- sequently assessed by the irs which were the principal focus of the cdp hearing respondent has moved for summary_judgment urging that we sustain the nftl filing to facilitate collection of the assessed interest and additions to tax although petitioners have not filed cross-motions for summary_judgment they contend that they have fully discharged their restitution obligations and that the collection action set forth in the notice_of_determination should not be al- lowed to proceed under these circumstances we will recharacterize as a cross- motion for summary_judgment each petitioner’s opposition to respondent’s motion for summary_judgment concluding as we do that the statute does not authorize 2because the controlling question has been fully briefed by the parties and is purely one of law doing so will not prejudice respondent see abramo v continued the irs to collect interest or additions to tax on amounts assessed under sec_6201 we will deny respondent’s motions for summary_judgment and grant that relief instead to petitioners background the following facts are derived from the parties’ pleadings and motion pa- pers including the exhibits attached thereto see rule b pursuant to rule of the federal rules of evidence we take judicial_notice of certain filings in petitioners’ criminal case see united_states v klein no 10-cr-00015-rgk c d cal filed date petitioners who are husband and wife resided in california when they petitioned this court following a prosecution in the u s district_court for the central district of california petitioners pleaded guilty to one count of violating sec_7206 by willfully making and subscribing to a false federal_income_tax return for samuel klein also pleaded guilty to two nontax counts on date the continued commissioner 78_tc_154 n 3absent stipulation to the contrary an appeal in these cases would appear to lie in the u s court_of_appeals for the ninth circuit see sec_7482 accordingly where relevant to the discussion we note that court’s precedent see 54_tc_742 aff’d 445_f2d_985 10th cir district_court sentenced zipora klein to months in prison followed by a year of supervised release and samuel klein to months in prison followed by three years of supervised release as a separate component of each sentence the dist- rict court ordered petitioners to pay restitution to the irs although petitioners were convicted for tax crimes committed in samuel klein admitted in his plea agreement that he had underreported income on joint returns with his wife during the period through at sentencing the government presented a calculation of the federal tax due and owing for criminal purposes for petitioners’ tax years under the u s sentenc- ing guidelines this is generally referred to as the tax loss calculation see u s sentencing guidelines manual u s s g sec_2t1 c u s sentencing comm’n defining tax loss in the case of a fraudulent or false return as the total amount of loss that was the object of the offense relying on the bank_deposits method the government reconstructed peti- tioners’ income for and calculated an aggregate federal tax loss of dollar_figure objecting to that calculation petitioners’ counsel argued that the g overnment formula does not allow deductions for all business_expenses only for business_expenses reported on filed income_tax returns according to samuel klein’s counsel allowing all permissible deductions would have yielded tax losses for only two years a tax loss of dollar_figure for and a tax loss of dollar_figure for the sentencing court disregarded those objections and accepted the govern- ment’s tax-loss calculation for determining petitioners’ custodial sentences under the sentencing guidelines those guidelines acknowledge that the amount of the tax loss may be uncertain and contemplate that the court will simply make a reasonable estimate based on the available facts id sec_2t1 app n the district_court based samuel klein’s sentence on the dollar_figure tax loss calculated by the government and based zipora klein’s sentence on a smaller tax loss for alone separately the court ordered petitioners to pay with joint_and_several_liability dollar_figure as restitution to the irs during the sentencing hearing the district_court indicated that it would con- sider modifying the restitution order if petitioners’ federal tax liabili- ties were determined to be less than dollar_figure with that proviso the court or- dered petitioners to pay this sum within_12_months of sentencing ie by date the court ordered that petitioners’ liability for restitution ceases if and when the irs received full restitution pursuant to their plea agreements petitioners executed with the irs a form 906-c closing_agreement acknowledging that their overall federal_income_tax liabilities for remained indeterminate petitioners agreed that the irs was free to conduct audits for those years at any time waiv ing all defenses against and restrictions on assessment and collection and waiving any defense based on the expiration of the period of limitations six years later the irs does not appear to have completed or even commenced a civil examination for petitioners’ tax years in date petitioners filed amended individual returns for showing aggregate additional tax due of dollar_figure on date the date their restitution payment was due they moved the district_court to vacate their sentences under u s c sec urging that the tax-loss calculation underly- ing their sentences was erroneous in support of that contention they pointed to irs spreadsheets of which they had recently become aware indicating that they could be entitled to substantial additional deductions against their 4in the closing_agreement petitioners conceded liability for fraudulent fail- ure-to-file additions to tax under sec_6651 for and and a sec_6663 fraud_penalty for the bases for determining the additions to tax and the penalty are different tax required to be shown on the return less prepayments and credits for the additions to tax and underpayment for the penalty see mohamed v commissioner tcmemo_2013_255 computing either would require ascertaining petitioners’ tax due for each year in the absence of an irs civil examination determining the bases for calculating the additions to tax and the penalty respectively petitioners’ overall federal_income_tax liabilities for remained uncertain income which the government had failed to take into account when calculating the dollar_figure tax loss if all proper deductions were allowed petitioners contend- ed the tax loss for would be only dollar_figure ie the aggregate addi- tional tax_liabilities shown on their recently filed amended returns in date petitioners delivered to the irs four checks totaling dollar_figure in date petitioners filed a notice with the district_court reporting that by making this dollar_figure payment they had fully discharged their proper res- titution obligation to the irs in date the district_court denied on proce- dural grounds their motion to vacate sentence explaining that they had neglected to pursue a direct appeal challenging the tax-loss calculation on which their sen- tences had been based the court referred to the spreadsheets showing allowable deductions for as being used to resolve the ongoing civil dispute not the criminal matter which has already been determined the court noted that more than a year after sentencing the civil dispute has not settled indicating the depth of factual inquiry necessary to resolve the issues of deductions and income after zipora klein was released from custody the government asked the district_court to revoke her supervised release for failure to comply with the res- titution order to prevent that outcome she delivered to the los angeles u s at- torney’s office in date payment for the dollar_figure balance of the restitu- tion ie dollar_figure minus the dollar_figure paid in date plus post-judgment interest imposed on restitution awards by title see u s c sec f the u s attorney’s office thereupon released a previously filed notice of a lien in favor of the united_states upon all property and rights to property be- longing to zipora klein the certificate releasing that lien recited that her pay- ment obligations with respect to the restitution ordered at sentencing together with all statutory additions had been satisfied on date the district_court dismissed the proceeding seeking revocation of her supervised release two months later on date the irs filed an nftl against each petitioner seeking to collect interest and failure-to-pay additions to tax on the re- stitution amount eighteen months previously the irs had assessed not only the restitution amount of dollar_figure under sec_6201 but also underpayment interest under sec_6601 for this purpose the irs treated as the underpay- ment for each year the tax-loss figure accepted by the district_court at petition- ers’ sentencing and the irs used as the commencement_date for calculating in- terest not the date on which the restitution was ordered or required to be paid but the original due dates of petitioners’ tax returns adopting the same approach the irs also assessed for each year a failure-to-pay addition_to_tax under sec_6651 concurrently with filing the nftls the irs sent petitioners letters in- forming them of the liens and of their rights to a cdp hearing each petitioner timely requested a cdp hearing seeking withdrawal of the nftl and urging as the basis therefor restitution paid before lien was issued and filed a settlement officer so from the irs appeals_office conducted a tele- phone cdp hearing with petitioners and their counsel on date accord- ing to the so’s case activity record the only issue petitioners raised during the hearing was that they had paid the balance in full the so acknowledged that the restitution portion of the assessment appear s to have been paid but noted that the assessed interest and additions to tax he called them penalties had not been paid petitioners during the hearing did not request a collection alternative but the so allowed them two weeks to seek one not having heard from petitioners by date the so closed the case on date the irs issued petitioners notices of determination sus- 5after assessing underpayment interest the irs appears to have issued to each petitioner a notice_and_demand for the unpaid balance pursuant to sec_6651 additions to tax computed on the unpaid balance shown in the notice_and_demand would have begun accruing business days thereafter by the time it filed the nftls the irs had imposed and assessed those additions taining the nftl filings and showing a total balance due of dollar_figure as of date the notices explained that this balance consisted entirely of assessed interest and additions to tax calculated on the amount of restitution both petitioners timely petitioned this court respondent moved for sum- mary judgment in each docket on date attached to the motions were assessment certificates for petitioners showing that by date the aggregate balance due had declined to dollar_figure we consolidated the cases on our own motion and ordered supplemental briefing addressing the irs’ authority to collect statutory interest and failure-to-pay additions to tax on amounts of resti- tution assessed under sec_6201 discussion i summary_judgment standard and standard of review the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of 6this reduction was apparently attributable to the irs’ recognizing its delay in processing the dollar_figure payment zipora klein had submitted to the u s attor- ney’s office in date and recomputing interest and additions to tax it had initially imposed and assessed law rule b 118_tc_226 98_tc_518 aff’d 17_f3d_965 7th cir the parties agree on all material facts affecting the application of sec_6201 to these cases the proper interpretation of that provision poses a pure question of law we conclude that the issues presented by respondent’s motions and petitioners’ deemed cross-motions are appropriate for summary adjudication although neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case our case law tells us what standard to adopt where the validity of a taxpayer’s underlying tax_liability is properly at issue we re- view the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not before us we review the irs’ decision for abuse_of_discretion only id pincite abuse_of_discretion ex- ists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 the term underlying tax_liability is not defined in sec_6320 or sec_6330 nor is there any specific reference to that term in the legislative_history mont- gomery v commissioner 122_tc_1 that being so we have deemed it reasonable to interpret the term ‘underlying tax liability’ as a reference to the amounts that the commissioner assessed for a particular tax period ibid in other words in any cdp proceeding underlying tax_liability refers to the as- sessed liabilities that the irs is seeking to collect via the challenged lien or levy if we apply that definition here petitioners’ underlying tax_liability con- sists of the criminal restitution interest and additions to tax that the irs assessed for because petitioners have fully paid the dollar_figure restitution the underlying liability remaining in dispute consists of the statutory interest and additions to tax that the irs calculated with reference to the restitution amount as of date that unpaid balance totaled dollar_figure under sec_6330 a taxpayer may challenge his underlying tax_liability at a cdp hearing only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dis- pute it respondent concedes that petitioners did not receive a notice_of_deficiency for sec_6213 expressly excepts from deficiency procedures an assessment that has been or will be made pursuant to sec_6201 because the irs has not yet completed a civil examination of peti- tioners’ returns it could not possibly have issued them a notice of de- ficiency for those years and petitioners have had no other opportunity to dispute their liability for the assessed interest and additions to tax in order to dispute his underlying tax_liability in this court the taxpayer must have properly raised that issue at the cdp hearing see sec_301 f q a-f3 f q a-f3 proced admin regs see also 129_tc_107 petitioners distinctly con- tested at the cdp hearing their liability for the interest and additions to tax and we find that they sufficiently preserved this issue in their petitions to this court we accordingly review de novo the so’s determination that the code authorized the irs to assess these amounts 7both when requesting the cdp hearing and during that hearing petitioners insisted that there was no balance remaining on their restitution obligation in their petitions they reiterated that they had paid all deficiencies for and and there is nothing due it is apparent that petitioners used the word deficiencies not as the technical term defined in sec_6211 but to mean unpaid tax_liabilities by alleging that they had no unpaid tax_liabilities for they necessarily challenged the interest and additions to tax that the irs had tacked on to the restitution-based assessment ii disputed interest and additions to tax sec_6601 provides that interest shall be paid i f any amount of tax imposed by this title is not paid on or before the last date prescribed for payment sec_6651 imposes an addition_to_tax in case of failure to pay timely any amount in respect of any_tax required to be shown on a return which is not so shown the question is whether these provisions authorize the secretary to assess and collect interest and additions to tax on amounts of restitution ordered by a sentencing court and assessed under sec_6201 a the statutory text the parties agree that the restitution ordered by the sentencing court is an amount of restitution under an order pursuant to section of title within the meaning of sec_6201 but that provision does not label the restitution amount tax rather it enables the secretary to assess and collect the amount of restitution for failure to pay any_tax in the same manner as if such amount were such tax one way of phrasing the question presented is whether congress meant what it said when it used the subjunctive mood in drafting this provision we think that it did congress enacted sec_6201 in effective for restitution or- dered after august of that year firearms excise_tax improvement act of fetia pub_l_no sec_3 stat pincite for many years previous- ly various provisions of title had authorized district courts to order restitution to the irs when imposing sentences for tax-related crimes as with other restitu- tion awards responsibility for such restitution lay principally with the department of justice specifically the financial litigation unit flu at the u s attorney’s office that prosecuted the defendant the flu reported restitution payments to the sentencing court and eventually transmitted the funds to the irs fetia did not purport to change any of that but before its enactment in the irs lacked a proper accounting mechanism to credit receipts of restitution payments the irs typically waits until after criminal proceedings have concluded before commencing an examination to determine the taxpayer’s civil liabilities and sec_6213 generally restricts the irs from making any assessment until it has sent the taxpayer a notice_of_deficiency following such an examination by adding sec_6201 to the code in fetia congress sought to fill this gap by granting the irs early assessment authority for restitution awards the irs can now assess the amount of restitution ordered by a district_court as soon as that order becomes final see sec_6201 thus when the defendant pays the restitution and the flu transmits those funds to the irs the taxpayer’s account will show an assessment ie an account receivable against which the payment can be credited congress implemented this new accounting mechanism by authorizing the secretary to assess and collect the amount of restitution for failure to pay any_tax in the same manner as if such amount were such tax sec_6201 we begin our inquiry as we must by considering the plain and ordinary meaning of the text congress enacted see eg 555_us_113 844_f3d_832 9th cir the focus of our attention is the clause in the same manner as if such amount were such tax this clause is drafted in the subjunctive mood clauses of this type are commonly used to express a counterfactual hypothesis see eg andrea a lunsford the st martin’s handbook 5th ed describing the subjunctive mood as expressing a wish suggestion requirement or a condi- tion contrary to fact for example assume a statute providing that certain per- sons green card holders perhaps shall be treated in the same manner as if they were citizens in such a statute congress would necessarily presume that such persons were not in fact citizens providing merely that they should be accorded the treatment which citizens receive sec_6201 is read most naturally as expressing such a counter- factual hypothesis respondent acknowledges that restitution is not literally a tax see staff of j comm on taxation general explanation of tax legislation enacted in the 111th congress j comm print noting that restitution is not itself a determination of tax so that before the enactment of sec_6201 the code d id not provide a basis on which tax may be assessed and the courts have recognized that c riminal restitution even as a penalty for a failure to pay taxes is not a tax 810_f3d_370 5th cir rather congress adopted in sec_6201 the counterfactual hypothesis that restitution is a tax for the limited purpose of enabling the irs to assess that amount thus creating an account receivable on the taxpayer’s transcript against which the restitution payment can be credited sec_6601 provides that interest shall be paid i f any amount of tax imposed by this title is not timely paid and sec_6651 imposes an addition_to_tax in case of failure to pay timely any_tax required to be shown on a return which is not so shown the amount of restitution is not a tax im- posed by title_26 nor is it a tax required to be shown on a return which is not so shown rather it is an amount assessed in the same manner as if such amount were such tax interpreted according to its plain meaning the statutory text shows that assessments of restitution under sec_6201 do not generate interest under sec_6601 or additions to tax under sec_6651 the secretary has not issued regulations interpreting sec_6201 instead respondent cites provisions of the internal_revenue_manual irm in support of his position that interest and additions to tax arise on amounts assessed under that provision in respondent’s view the statute creates another avenue for collection because every award of criminal tax restitution now constitutes two separate debts --one to the flu and the other to the irs see irm pt date the irm states that this second debt will be assessed and collected by the service in the same manner as if it was a tax id pt b date because criminal restitution is assessed and collected the same as any civil tax_assessment interest and the failure to pay addition_to_tax would apply as they would for any other civil tax_assessment id pt 8under title post-judgment interest accrues on most restitution obliga- tions that are not paid in full before the fifteenth day after the date of the judg- ment u s c sec f in their final payment to the u s at- torney’s office petitioners appear to have included title post-judgment interest that had accrued on the dollar_figure restitution award in thereafter releasing the restitution lien the u s attorney certified petitioners’ compliance with the resti- tution order together with all statutory additions in view of our disposition we need not decide whether this certification had any effect on the irs’ ability to im- pose interest and additions to tax on the restitution amount date thus n ormal interest rules will apply id pt date and the addition_to_tax for paying late applies the same as it would for any other civil tax_assessment id pt date for the latter purpose the amount of restitution ordered will represent tax re- quired to be shown on a return that was not shown id pt date respondent’s position in short is that interest and additions to tax are an inevitable adjunct of the civil tax collection machinery that sec_6201 ac- tivates according to the irm even the sentencing court is powerless to stop this machine if the court waives all interest and additions to tax during sentencing the interest and additions to tax being waived are those that may be imposed under title irm note date in the commissioner’s view the sentencing court does not have jurisdiction to waive civil interest and addi- tions to tax that may be imposed under title_26 ibid these irm provisions while long on instructions are short on analysis it is well established that irm provisions do not bind the courts see 830_f3d_947 9th cir 447_f3d_706 9th cir noting that the irm does not have the force of law aff’g tcmemo_2004_13 79_tc_185 holding that a failure to abide by irm provisions does not violate due process the re- spect that courts accord an agency manual is limited to its power to persuade by its thoroughness logic and expertness 533_us_218 on a question of statutory construction such as this irm provisions would have limited power to persuade even if they evidenced thoroughness logic and expertness which these do not when pressed on the significance of congress’ use of the subjunctive mood in sec_6201 respondent submits that there is no meaningful differ- ence between an amount that is assessed and collected as if it were a tax and an amount that is assessed and collected as a tax but just as we presume that congress knows the settled legal definitions of the words it uses see 508_us_152 we as- cribe to congress an understanding of ordinary english grammar 556_us_646 other things being equal we will opt for a statutory construction that imputes to congress a surer grammatical touch than does the alternative interpretation 362_us_145 we previously considered the as if language of sec_6201 in muncy v commissioner tcmemo_2017_83 supplementing tcmemo_2014_251 vacated and remanded on other grounds 637_fedappx_276 8th cir the taxpayer there had been convicted of tax crimes and ordered to pay restitution the commissioner commenced a civil audit for the years in question sent the taxpayer a notice_of_deficiency determining deficiencies and additions to tax and later amended his answer to assert increased deficiencies and additions to tax one of the questions in muncy at was whether the commissioner should reduce his deficiency determinations by amounts of restitution previously ordered by the district_court which the taxpayer had not paid sec_6211 defines a deficiency as the correct_tax for a year minus amounts previously assessed as a deficiency we held that no offset was required ruling that the amounts of restitution assessed under sec_6201 had not been as- sessed as a deficiency in reaching that conclusion we contrasted the text of sec_6201 with that of sec_6665 which provides that additions to tax additional_amounts and civil penalties shall be assessed collected and paid in the same manner as taxes sec_6201 by contrast provides that the secretary shall assess and collect the amount of restitution for failure to pay any_tax in the same manner as if such amount were such tax emphasis added we stated in muncy at our belief that the distinction between ‘as if’ and ‘as’ is significant the fact that restitution is assessed not as a tax but only in the same manner as if it were a tax supported our conclusion that the restitution the taxpayer had been ordered but failed to pay should not reduce the deficiencies the commissioner had determined accord rozin v commissioner tcmemo_2017_52 at ruling that restitution payments are not included as ‘amounts previously assessed as a deficiency’ see muncy at analogous reasoning seems appropriate here respondent contends that we should interpret sec_6201 as if congress had drafted it to authorize the secretary to assess restitution in the same manner as such tax in so con- tending respondent is either asserting that as if and as have the same meaning no educated english speaker would think so or that the words if such amount were which congress inserted between as and such tax should be ignored as surplusage but it is well established that we must interpret a statute so as to give meaning to every word and phrase see eg 540_us_526 507_us_99 and if is a dangerous word to deem surplusage as rudyard kipling reminded us in his poem of the same name much rides on if b the legislative_history in support of a contrary conclusion respondent relies on the statute’s legisla- tive history he adduces no support from any reports that accompanied the enact- ment of sec_6201 rather he cites a floor speech by a house member expressing her belief that the bill would enable the secretary to assess and col- lect in the same manner as delinquent taxes are assessed and collected mandatory orders of restitution for victims of crime cong rec date the supreme court held long ago that contemporaneous remarks of a sponsor of legislation are certainly not controlling in analyzing legislative his- tory 456_us_25 ndollar_figure where as here a floor speech and statutory language collide the floor speech must give way because congress expresses its constitutional voice in the text of the statutes it enacts 432_f3d_253 3d cir in muncy at we rejected reliance on the same floor speech ruling that sec_6201 was not intended to be a radical departure from the way restitu- tion was previously collected for criminal tax cases respondent contends that the enactment of sec_6201 subjected re- stitution payments to the irs’ entire civil tax collection apparatus automatically bringing interest additions to tax and penalties in its wake but nothing in the legislative_history suggests that congress intended this provision to accomplish such a sea change for many years previously restitution orders had operated as liens in favor of the united_states essentially equivalent to federal tax_liens see u s c sec c and f providing that a restitution lien arises on the entry of judgment and attaches to all property and rights to property of the defendant 489_f3d_732 n 5th cir upon the filing of a notice of that lien a restitution order had the same priority force and effect as a federal_tax_lien see eg 607_f3d_173 n 5th cir stating that a restitution order is enforceable to the same extent as a tax_lien 501_f3d_796 7th cir holding that restitution orders are effective against every interest in pro- perty accorded a taxpayer by state law thus when congress enacted sec_6201 in the irs’ usual toolkit for collecting a federal tax_liability was already at the government’s dispo- sal for enforcing a restitution order following the conclusion of criminal pro- ceedings the irs normally commences a civil audit leading to a notice of 9in particular the tax_lien foreclosure procedures of sec_7403 and the levy and distraint procedures of sections were available to the govern- ment and still remain available for enforcing a restitution lien see generally 476_f3d_1041 n 9th cir see also 89_f3d_1316 n 7th cir deficiency and eventual establishment of the taxpayer’s actual tax_liability for the relevant years congress presumably understood that this civil liability once finally determined would attract interest under sec_6601 as well as addi- tions to tax where applicable that being so congress is unlikely to have intend- ed sec_6201 as a vehicle for giving the secretary new powers to assess and collect additions to tax and interestdollar_figure the explanation offered by the joint_committee on taxation in its blue_book suggests that congress had a more modest aim see staff of j comm on 10we find further support for this conclusion in the rules applicable to the government’s use of the federal debt collection procedures act of fdcpa u s c secs to enforce restitution orders see 430_f3d_963 9th cir see also 543_f3d_1178 9th cir the fdcpa allows the government to move the sentencing court to obtain writs of execution u s c sec and garnishment u s c sec without the need to obtain a civil judgment prior to enforcing a criminal restitution order mays f 3d pincite but fdcpa’s civil remedies grant the government statutory authority to enforce only the terms of a restitution order not to take an enforcement action that would exceed a restitution order’s payment terms 812_f3d_1200 10th cir our research has discovered no case where the government argued let alone argued successfully that fdcpa authorized it to collect more in restitution than what the sentencing court had originally ordered fetia’s legislative_history is devoid of any suggestion that congress when en- acting sec_6201 intended to change this long-settled practice of accord- ing primacy to the terms of the restitution order in executing a civil collection remedy taxation supra pincite-dollar_figure in explaining the reason for the enactment of sec_6201 the committee focused exclusively on the need to allow the irs to create an account receivable against which the restitution payments can be credited id pincite in the absence of an agreement with the department of justice the irs generally defers work on the civil aspects of determining the tax_liability until after the conclusion of criminal proceedings ibid thus under pre-enactment law when a sentencing court ordered a defendant to pay res- titution to the irs the agency often ha d not yet assessed the relevant civil tax_liability and thus lacked an account receivable against which to credit restitution payments ibid according to the joint_committee the intended effect of sec_6201 was limited to improving the irs’ bookkeeping for such awards respondent urges that his construction of sec_6201 is supported by a negative inference he draws from sec_6305 that provision authorizes the irs upon certification from the secretary of health and human services of an amount of delinquent spousal or child_support to assess and collect the amount certified in the same manner and except as provided in this section 11although not legislative_history a blue_book like a law review article may be relevant to the extent it is persuasive united_states v woods u s __ __ 134_sct_557 subject_to the same limitations as if such amount were a tax the collection of which would be jeopardized by delay as respondent notes sec_6305 and sec_6201 are worded similarly in that each authorizes the secretary to assess an amount as if such amount were a tax but in sec_6305 congress explicitly provided as one of the excep- tions enumerated therein that no interest or penalties shall be assessed or col- lected sec_6305 according to respondent this shows that congress knows how to bar the imposition of interest and additions to tax upon assessments of deemed tax when it wishes to do so the absence of a similar exception from sec_6201 supposedly indicates that congress did intend for statutory interest and additions to tax to accrue on restitution assessments under a familiar canon of statutory construction a negative inference may be drawn from the exclusion of language from one statutory provision that is in- cluded in other provisions of the same statute 548_us_557 but such negative implications are strongest when the provi- sions were considered simultaneously when the language raising the implication was inserted 557_us_167 sec_6305 was added to the code in see social services amendments of pub_l_no sec_101 sec_88 stat pincite there is no reason to believe that the congress which enacted fetia years later focused on the clause in sec_6305 excluding interest and additions to tax let alone that it considered but decided against providing such an exclusion in sec_6201dollar_figure c tax loss vs civil tax_liability the restitution ordered in a criminal tax case is designed to compensate the irs for the loss caused by the defendant’s wrongdoing but that award does not purport to reflect the defendant’s actual civil tax_liability generally the irs will later commence an examination to determine what the taxpayer’s civil tax_liability is that liability may be higher or as petitioners contend here lower than the tax loss that formed the basis for the restitution award this shows the fundamental error of respondent’s submission that the tax-loss-based restitution amount should be equated with a tax imposed by title_26 or a tax required to be shown on a return which is not so shown sec_6601 sec_6651 12title has long provided in language resembling that subsequently ad- opted by congress in sec_6201 that a restitution order shall be enforced as if the liability were a liability for a tax assessed under the internal reve- nue code u s c sec c f in the years preceding the enact- ment of sec_6201 we are aware of no instance in which the government sought to use those title provisions to argue for adding to the amount of resti- tution the sentencing court had ordered interest under sec_6601 or additions to tax under sec_6651 this is consistent with the modest goal we have ascribed to congress in fetia namely to facilitate irs bookkeeping by transforming the restitution obligation from a deemed assessment to an actual assessment the restitution award is based on the same tax-loss calculation that governs the defendant’s sentencing under the sentencing guidelines see eg kawashi- ma v holder 615_f3d_1043 9th cir aff’d 565_us_478 323_fedappx_517 9th cir but because the guidelines are only advisory after 543_us_220 it is within a sentencing court’s discretion not to dwell on the exact amount of the tax loss as defined in the guidelines 180_fedappx_751 9th cir see also 359_fedappx_877 9th cir holding that a district_court may find additional facts when calculat- ing the tax loss 267_fedappx_613 9th cir but even if the sentencing court were to adhere strictly to the guidelines the resulting tax-loss number is unlikely to bear more than a passing resemblance to the defendant’s civil liability under the code the guidelines explain that the definition of tax loss corresponds to what is commonly called the ‘criminal fig- ures ’ u s s g sec_2t1 app n those criminal figures stand in contrast to the terms the code uses for civil tax_liability such as deficiency or under- payment of tax the g uidelines employ simplified calculations of tax loss in order to avoid complex disputes over late-blooming adjustments and deductions the taxpayer asserts he could have taken united_states v o’brien 35_f3d_573 wl at 9th cir unpublished they do so because at sentencing the amount of the tax loss may be uncertain u s s g sec_2t1 app n in such circumstances the court will simply make a reasonable estimate based on the available facts ibid under the guidelines the yardstick for measuring the tax loss is typically not understated taxable_income but underreported gross_income unless a more accurate determination of the tax loss can be made id sec_2t1 c a see also id app n exs according to the court_of_appeals for the ninth cir- cuit the exception for a more accurate determination does not apply to tax deductions that the taxpayer chose not to claim 592_f3d_1035 9th cir the ninth circuit has therefore held that the guide- lines do not entitle a defendant to reduce the tax loss charged to him by the amount of potentially legitimate but unclaimed deductions even if those deduc- tions are related to the offense ibid by contrast unclaimed deductions for legitimate expenses would be fully available to the taxpayer upon his furnishing adequate substantiation in determining his civil tax_liability in an irs auditdollar_figure 13even when a defendant admits to an exact tax-loss amount at sentencing he remains free to establish a smaller deficiency that is true whether the prior continued the process by which the district_court determined petitioners’ sentences reflected the application of these general principles that court stated that it would consider modifying the restitution order if petitioners’ federal tax_liabilities were determined to be less than the tax loss it had estimated it referred to spreadsheets showing possible deductions for as being used to resolve the ongoing civil dispute not the criminal matter which has al- ready been determined and it noted that more than a year after sentencing the civil dispute has not settled indicating the depth of factual inquiry necessary to resolve the issues of deductions and income all of this goes to show why restitution assessed under sec_6201 cannot be equated to a tax imposed by this title upon which interest arises under sec_6601 or a tax required to be shown on a return which is not so continued criminal conviction was for violating sec_7206 by filing a false return see ephrem v commissioner tcmemo_2014_12 or for another tax crime such as tax_evasion in violation of sec_7201 see livingston v commissioner tcmemo_2000_121 indeed a defendant’s admitting to a tax-loss number at sen- tencing while constituting strong evidence of the amount of unreported income does not establish that there is no genuine issue of fact as to the precise amount of unreported income uscinski v commissioner tcmemo_2006_200 92_tcm_285 see also ephrem tcmemo_2014_12 107_tcm_1066 denying the commissioner summary_judgment because the taxpayer’s plea agreement reciting a tax-loss figure did not establish as a fact in this civil_proceeding the precise amounts of understated income shown upon which an addition_to_tax may arise under sec_6651 the restitution obligation is based on a simplified estimate of the government’s tax loss and typically ignores inputs such as previously unclaimed deductions that may be critical in determining the taxpayer’s actual civil liability see rozin v commissioner tcmemo_2017_52 at although restitution is based upon an estimate of civil tax_liability it is not determinative of civil tax_liability dollar_figure the restitution obligation is not a civil tax_liability and congress did not change that fact when it authorized the irs in to assess and collect restitution in the same manner as if such amount were such tax sec_6201dollar_figure 14conversely nothing bars the irs from asserting a deficiency greater than a defendant’s restitution obligation durland v commissioner tcmemo_2016_133 112_tcm_37 see also 419_f3d_829 8th cir holding that sentencing court’s restitution order does not preclude the commissioner from litigating defendant’s deficiency aff’g tcmemo_2003_332 15adoption of respondent’s position could lead to absurd results several courts have held that i f the object of the offense is to avoid the tax additions to tax penalties and interest then additions to tax and interest should be included in the tax loss 815_f3d_1048 7th cir citing 635_f3d_13 1st cir see staff of j comm on taxation general explanation of tax legislation enacted in the 111th congress pincite j comm print noting possibility that interest and additions to tax might be included in a restitution award garavaglia v commissioner tcmemo_2017_131 addressing taxpayer’s entitlement to overpayment interest when prejudgment_interest included in restitution award exceeds underpayment interest if the tax loss were calculated in this way imposition of interest and additions to continued in holding that interest and additions to tax do not arise on amounts as- sessed under sec_6201 we are not disabling the irs from collecting interest or additions to tax for petitioners’ tax years at the time of sentencing petitioners executed a closing_agreement waiv ing all defenses against and restrictions on assessment and collection and waiving any defense based on the expiration of the period of limitations in date petitioners filed amended returns reporting that their aggregate tax_liability for was dollar_figure as opposed to the dollar_figure tax loss determined by the district_court if the irs wishes to collect interest and additions to tax it is free to com- mence a civil examination of those returns at any time upon final_determination of petitioners’ civil tax_liabilities interest will arise automatically un- der sec_6601 and additions to tax if appropriate may be imposed under sec_6651 but the interest and additions to tax would then be computed continued tax on the amount of restitution assessed under sec_6201 would obvious- ly be duplicative evidently recognizing this problem the irs is now instructing its agents to exclude from a sec_6201 assessment any pre-judgment in- terest awarded as restitution because to include it would be to double assess the interest irm pt f date while this instruction seems reasonable it undermines respondent’s submission that the amount of restitution ordered by the sentencing court is assessed under sec_6201 as a tax that automatically generates interest under sec_6601 not by reference to the dollar_figure tax loss but by reference to whatever petitioners’ actual tax_liabilities are ultimately determined to be to reflect the foregoing appropriate orders and decisions will be entered
